 

 

 

 

 

 

Badge: 347 Corrow

 

               

 

    

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occurred: 07/01/2016 1:54 Date Modified:07104/2016
Case#:16BU18944 CFS#: Classification: DC Status:Approved
District: D Area Beat: USB Location: Church Street/Main Street, Burlington VT 05401 Approved by:215

Approval Date:07/04/2016
uspect Last Name Bridges First Name James Middle Name Paul Alias SSN --

information Height 508 Weight 165 Gender Male DOB 01/28/1975 RaceWhite Drivers License

ddress: Street City State Zip Phone
auspect appeared to be: Under the influence of: Was monitored for
° Suspect Injured during incident: No Gang Involved: Unk Drugs/Chemicals: Unk for medical needs:
Emotionaily/Mentally disturbed: No Gang Name: Alcohol: Yes Evaluated at scene
eapons/Firearm Usage Handgun Pointed:[_] Shotgun Pointed: [7] Rifle Pointed: ([] SMG Pointed[_]
Handgun Fired:] Shotgun Fired: [7] Rifle Fired:[_] SMG Fired{]]
inflicted a firearm injury 7] . . : ; .
| used an improvised weapon: [_] All weapons activated performed satisfactorily:
if "Yes", please explain: Please comment:
Incident Management

SI arrested this suspect: Yes My first response controlled the incident:Yes | needed assistance: Yes | was injured: No Recorded/Taped: Yes
+Environment inside[_] Daylight] Artificial Light [X] Dry [X] Asphalt [_] Grass [] ice/Snow [_] Witnesses/
Cc Outside [X] Darkness [X] Wet [] Concrete [] Dirt [] Bystanders Present [X]
& Suspect Officer Approx # Relative
5 Resistance Resistance Response of Times Response R/R
fet Event Pre Assault Cues 3.0 Physical Force 1 3.0 0.0
2nd Event Assaultive 4.0 Physical Force 1 3.0 -1.0
ad Event None 0.0 Applied Handcuffs/Tightness/Double Lockec 1 3.0 3.0
@th Event 0.0 0 0.0 0.0
Sth Event 0.0 0 0.0 0.0
8th Event 0.0 0 0.0 0.0
7h Event 0.0 0 0.0 0.0
&fh Event 0.0 0 0.0 0.0

rrative:
a 1. On July 1, 2016, at 0148 hours, | observed a male later verbally identified as James P. Bridges (DOB 01/28/75) leaning down to speak with someone in

cathe area of Church Street and Main Street in Burlington, Vermont. Bridges appeared upset and was advancing towards the male and raising his fist at him. | know
from my training and experience these are pre assault cues.

2. | approached Bridges and used his backpack that was on his back to pull him away from the situation. As | did this, Bridges swung his left arm at me
and his hand hit my face. | did not feel any pain at the time. | pushed Bridges into the wall and placed my left hand on Bridges head and held his left arm with my
right hand. [ held him there until Ofc. Byrne took control of Bridges’ right arm. Myself and Ofc. Byrne escorted Bridges to the ground where | placed him in

handcuffs. There were approximately 5-10 people in the immediate area. | advised him he was under arrest for disorderly conduct, double locked the handcuffs,
ensured they were secured properly, searched him incident to arrest, and escorted to my cruiser.

 

 

 

Burlington 146
 

 

2882 ase#: 16BU18944 S#

when we were at the department he did not mean to hit me. | issued Brid
charge of disorderly conduct.

 

 

 

3. Myself and Ofc. Meyer transported Bridges to the Burlington Police Department where Ofc. Meyer fingerprinted and photographed him. Bridges told me

ges a flash citation to appear in court on July 7, 2016, at 0815 hours to answer for the

   

 

Case 2:19-cv-00070-wks Document 177-4 Filed 12/22/20 Page 2 of 2

Burlington 147
